UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6039



DEMETRIC GRAY PEARSON,

                                              Plaintiff - Appellant,

          versus


PATRICIA K. CUSHWA, Chairperson of Parole and
Probation; WILLIAM SONDERVAN,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Richard D. Bennett, District Judge. (CA-
03-1603-RDB)


Submitted:   October 18, 2006             Decided:   November 6, 2006


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Demetric Gray Pearson, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, David Phelps Kennedy, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Demetric   Pearson   appeals   the   district   court’s   order

denying relief on his civil rights complaint.                On appeal, Pearson

challenges only the denial of relief with respect to his claims

under       the    Americans   with    Disabilities    Act   (ADA),   42    U.S.C.

§§ 12101-12213 (2000).            We have reviewed the record and find no

reversible error.            Accordingly, we affirm the district court’s

order on the ground that Pearson failed to state a claim under the

ADA.*       See Pearson v. Cushwa, No. CA-03-1603-RDB (D. Md. Dec. 20,

2004).       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




        *
      The district court dismissed Pearson’s ADA claim based on
Eleventh Amendment immunity and did not reach the merits of the
claim. However, in Constantine v. Rectors & Visitors of George
Mason Univ., 411 F.3d 474 (4th Cir. 2005), this court ruled that
Congress effectively and intentionally abrogated the States’
Eleventh Amendment immunity from suit under Title II of the ADA.
Thus, the Eleventh Amendment did not bar Pearson from bringing suit
against Maryland prison officials. Nevertheless, because Pearson
did not state a claim under the ADA, summary judgment for the
Defendants was proper.    We offer no criticism of the district
judge, who resolved this issue without the benefit of our decision
in Constantine.

                                        - 2 -